Citation Nr: 1702148	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee with meniscectomy repair and degenerative changes, status post trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Connecticut.  The case was subsequently transferred to the RO in St. Petersburg.  

In February 2013, the Veteran testified before a Veterans Law Judge who no longer works at the Board.  A transcript of the hearing is of record.  VA sent the Veteran a letter in January 2016 asking if he would like another hearing.  The letter stated that if the Veteran did not respond, the Board would assume that he did not want another hearing.  To date, he has not responded.  The Board previously remanded this case in June 2013, December 2014, and April 2016.


FINDINGS OF FACT

1. The 20 percent rating for swelling, pain, occasional locking, giving way, and joint laxity under Diagnostic Code 5257 is a protected rating. 

2. The evidence shows knee arthritis with painful motion but not a compensable level of limitation of motion. 

3. The weight of the evidence is against finding that the right knee disability has severe instability symptoms, recurrent subluxation, ankylosis, or tibia and fibula impairment.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent, but not higher, for right knee arthritis with painful motion have been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5261, 5003 (2016).

2. The criteria for a rating in excess of 20 percent for right knee with meniscectomy repair and degenerative changes have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations for the right knee in January 2010 and May 2008.  The record also contains a February 2013 private evaluation.  In the Board hearing, the Veteran asserted that the January 2010 examination was inadequate because the examiner spent little time with him. However, the Board finds both examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the Court's holding in Correia that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  As discussed below, the Veteran effectively waived his right to have a new examination, which could address the Correia concerns.     

In the April 2016 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to send notice of the examination to the Veteran's correct address in Beacon Falls.  However, correspondence sent to Beacon Falls in February 2016 was returned as undeliverable.  A representative of VA contacted the Veteran in May 2016 and confirmed his address in Prospect.  Then, the AOJ sent notice to the confirmed Prospect address and scheduled him for an examination.  The examination report shows that the Veteran cancelled his examination because he was out of state and unable to report.  As the Veteran responded, this indicates that he received proper notice of the VA examination.  As such, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, the Board is satisfied that another examination is not required to adjudicate this appeal.  First, as just discussed above, the Veteran declined to appear for or reschedule his most recent examination.  When a Veteran fails to appear for an examination, the claim will either be rated based on the evidence of record or denied, depending on the circumstances.  See 38 C.F.R. § 3.655(b).  Next, in email correspondence dated July 2013, the Veteran wrote that VA should try and make a decision based on the existing evidence in its possession.  Finally, his representative did not ask for another examination in the December 2016 informal hearing presentation.  The Veteran's decision not to attend the 2016 examination along with his email correspondence leads the Board to conclude that he does not want another examination and waives his right to one.  The Board has carefully reviewed the record and determines there is no additional development needed for the issue decided herein.

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  
III. Rating Analysis

The Veteran asserts that his right knee disability warrants a rating in excess of the 20 percent disability he is currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  
A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 20 percent rating is warranted for moderate impairment from subluxation or lateral instability.  A maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

The Board has reviewed the record and finds that the Veteran's 20 percent rating under Diagnostic Code 5257 must be restored, the criteria for a separate 10 percent rating for arthritis with painful motion have been met, but the criteria for any higher ratings have not been met for any portion of the rating period on appeal.  See 38 C.F.R. §§ 3.951(b), 4.71a, DC 5257, 5261-5003.

First, the Veteran's right knee has been rated 20 percent disabling for meniscectomy repair and degenerative changes since July 1, 1982, over 30 years.  A rating in effect for more than 20 years shall not be reduced except upon a showing of fraud.  38 C.F.R. § 3.951(b).  The 20 percent rating for the Veteran's right knee has such protection.  The November 1984 Board granted a 20 percent rating in a decision based on analysis of Diagnostic Code 5257 for moderate disability from other impairment of the knee.  Indeed, the Board in 1984 stated that it "is persuaded that the symptoms, confirmed by the most recent rating examination, are productive of a moderate impairment" and cited DC 5257 in the first Conclusion of Law.  38 C.F.R. § 4.71a, DC 5257.  The rating decisions in the years before and after the Board decision also identified the right knee as rating using Diagnostic Code as 5257.  

In the October 2008 rating decision, the RO acknowledge that the Veteran's 
20 percent rating was protected but then, changed the Diagnostic Code from 5257 to 5260-5010 without explanation.  In Murray v. Shinseki, the Court held that changing a Diagnostic Code, which had been in place for more than 20 years, effectively reduced the rating to zero and therefore, violated the protective regulation.  24 Vet. App. 420, 426-427 (2011).  Following the Court's holding in Murray, the Board is compelled to restore the Veteran's 20 percent rating to the original Diagnostic Code: 5257.     

Next, the evidence shows arthritis with painful motion to satisfy the criteria for a separate 10 percent rating under Diagnostic Code 5261-5003.  38 C.F.R. § 4.71a.  
A May 2008 x-ray report notes mild osteoarthritis in the patellofemoral and tibiofemoral joints.  The May 2008 examiner recorded range of motion from zero to 110 degrees with objective evidence of pain beginning at 20 degrees of extension and 90 degrees of flexion.  The examiner found no change after repetition, and the Veteran denied flare-ups.  In January 2010, the examiner recorded active range of motion as zero to 120 with no additional limitation after repetition.  The Veteran reported pain, weekly flare-ups lasting for two to three days but no limitations on standing or walking.  A private provider in February 2013 diagnosed right knee degenerative joint disease based on x-ray and measured range of motion from zero to 100 degrees.  The Veteran reported that he had continuous pain and that walking, exercising, or sitting for prolonged periods aggravated the problem.  Based on the objective evidence of arthritis with painful motion, a 10 percent rating is warranted for the right knee.  See 38 C.F.R. §§ 4.59, 4.71a DC 5261-5003; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).

As discussed above, the Veteran did not appear for his scheduled examination in 2016 and asked VA to decide his claim based on the evidence of record.  Therefore, VA was not able to obtain an opinion on the effects of flare-ups on limitation of motion in compliance with Mitchell, 25 Vet. App. at 32 or additional measurements in compliance with Correia, 28 Vet. App. at 169-70.  

The Board has considered that the Veteran experienced pain at 20 degrees of extension during the May 2008 examination but a higher rating is not warranted.  The ten percent rating accounts for painful motion, but despite the pain, the Veteran had actual motion beyond 20 degrees of extension.  As such, the evidence does not show functional loss that more nearly approximates the next-higher rating.  See Mitchell, 25 Vet. App. at 37-38; 38 C.F.R. §§ 4.59, 4.71a DC 5261, 5003.  Limitation of motion is separate and distinct from the symptoms contemplated by Diagnostic Code 5257 such that the Veteran may receive this separate 10 percent rating without violating the rule against pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  However, he cannot receive a rating in excess of 10 percent because the evidence shows actual motion well beyond the 30 degree limitation of flexion and 15 degree limitation of extension contemplated by the rating criteria.  See  38 C.F.R. § 4.71a, DC 5260, 5261.  Moreover, he cannot receive separate ratings under Diagnostic Code 5260 and 5261 because he does not have a compensable level of limitation of flexion and extension.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).     

Finally, aside from the 20 percent rating under Diagnostic Code 5257, the evidence does not support any separate or higher rating for symptoms of instability, locking, subluxation, ankylosis, or impairment of the tibia or fibula.  The May 2008 examination report shows stiffness, intermittent buckling and giving out, fullness of the knee, guarding, and a positive McMurray's test, but normal gait and no edema, effusion, instability, subluxation, dislocation, weakness, tenderness, redness, or heat.  An MRI report from June 2008 notes large defects in the medial meniscus, an old complete tear of the anterior cruciate ligament, degenerative changes, and small joint effusion.  VA examinations and treatment show that the Veteran used a brace for pain and stability.  The January 2010 examiner found antalgic gait, bony enlargements, tenderness, crepitation, and clicks or snaps but no instability, patellar abnormality, weakness, dislocation, subluxation, locking, meniscus abnormality, or ankylosis.  The Veteran reported giving way, pain, stiffness, and swelling.  

During the Board hearing, the Veteran testified to wearing a brace, popping and cracking in the knee, pain, having trouble with stairs, and not being able to run or play sports, but being able to walk pretty well.  He noted that when he stands-up he has to hold on to something for stability and sometimes his knee will give out and pop out to the side, which is excruciatingly painful.  In a February 2013 private evaluation, the Veteran reported continuous pain that was worsening; previous lateral meniscectomy; stiffness; swelling; locking/catching; aggravation with prolonged walking, exercising, or sitting; use of a brace; and that the problems were threatening his independence.  The provider recorded palpable heat in the knee, effusion, lateral joint line tenderness, dry grinding crepitus, no subluxation, no swelling, and stable anterior, posterior, medial and lateral stress with no evidence of ligament pathology.     

In 1984, the Board granted the 20 percent rating for moderate right knee symptoms, including frequent locking, giving way, effusion, and pain.  See 1984 Board decision.  The Board discussed medical evidence of a torn right lateral and medial menisci and possible anterior cruciate injury.  As such, it appears that the 20 percent rating assigned by the Board in 1984 considered and compensated symptoms of torn menisci, anterior cruciate injury, locking, giving-way, effusion, and pain.  

Currently, the evidence shows a similar disability picture of trouble with stairs and running, locking, giving way, popping out, pain, small effusions, and subjective instability symptoms.  Similar to the time of the prior rating, these symptoms appear to stem from both prior meniscal injuries and anterior cruciate ligament tear.  The Board finds that the medical and lay evidence combine to reveal a disability picture of moderate impairment as compensated by the 20 percent rating under Diagnostic Code 5257.  Because all of the Veteran's current symptoms are considered by Diagnostic Codes 5257 and 5260-5003, a separate rating for semilunar cartilage disability under either Diagnostic Code 5258 or 5259 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 262.   

Additionally, the evidence does not show a severe knee disability under Diagnostic Code 5257.  The Board has considered the Veteran's reports of holding on to something when standing, the knee popping out, and that the disability was threatening his independence.  However, the majority of clinical tests, aside from the May 2008 McMurray's test, were negative for instability.  See VA examinations, private evaluation.  The Veteran wore a brace and reported the sensation of instability indicative of moderate impairment, but the evidence does not show use of other assistive devices, falls, or symptoms to suggest a severe level of instability.  He reported walking well.  See Board hearing.  There is also no evidence of subluxation.  The Board finds probative that the majority of the objective tests do not show instability.  The Board finds that the current 20 percent rating, descriptive of moderate recurrent subluxation/lateral instability, contemplate the Veteran's current symptoms, to include his sensation of instability that have led him to use a brace.  In sum, the pertinent and probative evidence does not show that the criteria for a rating in excess of 20 percent have been more nearly approximated.  38 C.F.R. § 4.71a, DC 5257.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his knee based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis or impairment of the tibia or fibula.  
See VA examinations.  The right knee symptoms have been generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, locking, instability, and functional impairment, such as limitations on running and exercise.  All of his symptoms, such as stiffness, swelling, and pain with limited motion and instability, have been considered, and the rating codes applied are sufficient to rate the Veteran's disability picture.  

There is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), the Court held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  The Board finds that these considerations have not been raised.  Accordingly, referral for consideration of a combined extra-schedular rating is not necessary.  


ORDER

The 20 percent rating under Diagnostic Code 5257 is restored.

Entitlement to a separate, 10 percent rating, but not higher, for right knee arthritis with painful motion is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


